Title: To John Adams from Jean de Neufville, 7 February 1782
From: Neufville, Jean de
To: Adams, John




th feb 7 1782

Sir

Agreable to Yoúr Excellencys permission, I took the Liberty to introdúce by those few Lines Monsr. Giraúd the painter who copied the greatest Genal. of this age for me, may he be favourd to procúre me the pourtret of the greatest American Minister in that of yoúr Excellency; it will add to the obligation yoúr Excellency conferred on ús. Begging leave to assúre your Excellency of the highest regards with which I have the honoúr to be sir! Yoúr Excellency’s most obed & humb servt.

John de Neufville

